Case 2:18-cv-03648-SJF-SIL Document 84-11 Filed 11/18/19 Page 1 of 1 PageID #: 1410




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
     ----------------------------------------------------x
     DAVID T. SILVA,
     GERROD T. SMITH, and
     JONATHAN K. SMITH,
     Members of the Shinnecock Indian Nation,

                                        Plaintiffs,            Case No.: 18-cv-3648 (SJF) (SIL)

                - against -                                    DECLARATION OF
                                                               SCOTT M. MOORE IN
     BRIAN FARRISH,                                            OPPOSITION TO STATE
     JAMIE GREENWOOD,                                          DEFENDANTS’ RULE 56
     EVAN LACZI,                                               MOTION
     BASIL SEGGOS,
     NEW YORK STATE DEPARTMENT OF
     ENVIRONMENTAL CONSERVATION,
     and SUFFOLK COUNTY DISTRICT
     ATTORNEY’S OFFICE,

                                          Defendants.
     ----------------------------------------------------x

        I, the undersigned, SCOTT M. MOORE, pursuant to 28 U.S.C. 1746, make the following
     declaration in opposition to the State Defendants’ motion for summary judgment under Fed.
     R. Civ. P. 56, and state as follows:

     1) I am a member of Moore International Law PLLC and represent the Plaintiffs in the
        above referenced action.

     2) Annexed hereto are Plaintiffs’ Exhibits numbered 1-42, and the documents therein are
        true copies of the stated documents and where the documents are public documents the
        Court is requested to take judicial notice of said documents.

          WHEREFORE, I declare under penalty of perjury that the foregoing is true and correct.
          Executed on this 4th day of November, 2019.



                                            /s/ Scott M. Moore
                                     ________________________________
                                                Scott M. Moore
